Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the species “a compound that increases gamma-secretase activity” in the reply filed on 1/27/21 is acknowledged.
Claims 1-13 are pending. Claims 3-7, 9-11, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/21.
Claims 1-2, 8, and 12 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-2, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain compounds and classes of compounds known in the art and disclosed by the specification as capable of increasing ER-MAM localized gamma-secretase activity, does not reasonably provide enablement for all possible means of reducing ER-MAM localized APP-C99 or all means of increasing ER-MAM localized gamma-secretase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are directed to a method where the only active step recites a result to be achieved, not any particular means of doing so. 
Claim 1: drawn to a method of treating AD, the only active method step is instructions to reduce the level of ER-MAM localized APP-C99 in cells of the subject, encompassing any and all means of doing so.
Claim 2: a further limitation of claim 1, the method step still amounts to instructions to increase ER-MAM localized gamma-secretase activity, encompassing any and all means of doing so.
Claim 8: drawn to a method of treating AD comprising “administering a treatment for AD”. The determining C99:Aß ratio does not inform the treatment or specify any particular treatment.

As such, the claims are interpreted as “single means” claims. See MPEP § 2181 (V). In particular, this section of the MPEP notes that a single means claim cannot invoke §112, sixth paragraph and as the instant claims are not an explicit “means-plus-function” claim, the claims are not limited by the structure, material, or act disclosed in the specification. The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  Note the statement in Hyatt


In this case, the claim recites an outcome (e.g., “increasing ER-MAM localized [gamma]-secretase activity”; “reduce the level of ER-MAM localized APP-C99”) as the only limitations of the claim. Such a single means claim fails to meet the enablement requirement in full.
See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). In the instant case, the specification provides examples of certain agents that perform the function; however, there is an unknown multitude of other specific compounds or processes that potentially could accomplish the claimed function and no structural requirement is recited for any of the potential agents in the instant claims. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify compounds or processes to achieve the claimed goals.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.  
Therefore, claims 1-2 and 8 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods and fall within the statutory category of a process.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, claim 8 recites “determining the ratio of C99 to total Aß in a sample from the subject” and then administering treatment “if the ratio of C99 to total Aß in a sample from a subject is higher than the ratio of C99 to total Aß in a sample from a subject that does not have AD”. In other words, the claim is directed to observing the natural correlation between C99 and total Aß and using that information to inform others whether or not a subject should be treated. Claim 12 is directed to the same population (the “if” clause) and uses the same observations of a natural phenomenon (C99:total Aß ratio) to inform whether or not an action is taken.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, both claims require observing the naturally occurring ratio of C99 to total Aß in a sample of a subject. Where this ratio is equal to or lower than the naturally occurring ratio in a non-AD subject, the method ends (the “if” condition was not satisfied). Thus, the claim encompasses observing the ratio and then doing nothing, which is clearly not a practical application of the judicial exception.

The same is true of claim 12. Where the ratio is higher, the claim is a method of reducing ER-MAM localized APP-C99 by administering a compound that does this. It is not a “particular treatment” but amounts to instructions to “apply it”. Moreover, it should be recognized that a compound which reduces localized APP-C99 will do so whether or not the ratio of C99:Aß is higher than in a non-AD subject. Thus, while attempting to avoid the word “diagnose”, the claim is clearly a method of diagnosing AD prior to administering a treatment that reduces the APP-C99 levels.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, where the observations of the ratio are equal to or less than those of a non-AD subject, there are no additional elements, as observing the ratio and then doing nothing else would meet all the limitations of the claim under certain circumstances.
Where the ratio is higher, the only element of claim 8 which is additional to the judicial exception is “treat AD”. AD has been treated in a variety of ways for decades prior to the instant effective filing date. For example, ARA (form 892) lists several common drugs utilized for managing AD.
Therefore, claims 8 and 12 are not patent eligible.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Freed (WO 2013/149091; form 892).
Regarding claims 1 and 2, the instant specification notes that phenylbutyric acid (PBA) is a compound that is effective to increase ER-MAM localized gamma-secretase activity (paragraph 14).
Freed teaches treating a neurodegenerative disease using a compound that increases DJ-1 protein activity (claim 1). Freed teaches the disease is Alzheimer’s disease (claim 5) and the compound is PBA (claim 9).
MPEP § 2112 (II) states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
In this case, Freed administers the same compound (PBA) to treat the same disease (AD) and the ability of PBA to increase ER-MAM localized gamma secretase activity thereby lowering the level of ER-MAM localized APP-C99 in the cells of the subject is inherent to the compound itself. Thus, the method of Freed anticipates every limitation of the instant claims.
Therefore, claims 1-2 are anticipated.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Cohen (US 20140288030; form 892).
Regarding claims 1 and 2, the instant specification notes that phenylbutyric acid (PBA) is a compound that is effective to increase ER-MAM localized gamma-secretase activity (paragraph 14).
Cohen teaches treating a neurodegenerative disease comprising administering PBA (claim 36), wherein that disease is Alzheimer’s disease (claim 37).
MPEP § 2112 (II) states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
In this case, Cohen administers the same compound (PBA) to treat the same disease (AD) and the ability of PBA to increase ER-MAM localized gamma secretase activity thereby lowering the level of ER-MAM localized APP-C99 in the cells of the subject is inherent to the compound itself. Thus, the method of Cohen anticipates every limitation of the instant claims.
Therefore, claims 1-2 are anticipated.

Allowable Subject Matter
Claim 12, written to require the step of administering the AD treatment of a composition that reduces the level of ER-MAM localized APP-C99—rather than the step being conditional and therefore not required—would be allowable.
The Examiner did not discover art which described the importance of the C99:Aß ratio to Alzheimer’s disease. It is recognized that the instant method is not a method of treatment, and one of ordinary skill in the art would certainly find it obvious that a composition that reduces the level of ER-MAM 
The following represents the most relevant art:
Lauritzen (form 892) teaches C99 is an early indicator and etiologic agent of Alzheimer’s disease. Lauritzen notes that C99 is increased at the earliest time points in a mouse model of AD whereas total Aß only rises later in the pathology. This implicitly suggests a ratio of C99:Aß. However, based on the disclosure of Lauritzen, an increased C99:Aß ratio would be indicative of very early AD, yet total Aß increases as pathology progresses and so an increase in this ratio alone would not be readily apparent to indicate Alzheimer’s disease. Moreover, even arguendo assuming this was sufficient to indicate early AD and thus a need to treat AD, Lauritzen does not teach C99 being localized to the ER-MAM nor provide any suggestion that reducing C99 localization to the ER-MAM would be therapeutic. 
Zhang (form 892) teaches changes in ßAPP processing—including Aß and C99 generation—changes with cell density. Zhang establishes the ratio of total Aß to C99 and notes that this ratio increases as cell density increases; note that an increase of Zhang’s Aß:C99 ratio is equivalent to a decrease in the instant C99:Aß ratio, and concludes that gamma-secretase processing is reduced with decreasing cell density “based on the ratio of Aß/C99”. However, this study was directed specifically to evaluate the ratio in the context of cell density and its effect on APP processing and provides insufficient guidance to utilize this ratio to make any treatment decisions. Zhang explicitly notes that it is unclear if any of these mechanisms would be reproducible in vivo in the AD brain (p.7 last paragraph).
Schon (form 892) was cited in the written opinion of the ISR as “determining the ratio of C99 to total Aß, citing to p.28 C2 paragraph 2. While this has been considered by the Examiner, 
US 20060154865 (form 892) calculates C99/Aß ratios (paragraph 97). However, these ratios are calculated after a treatment has been administered as a way of evaluating whether or not clearance was increased, not as a means of diagnosing AD in the first place.
Thus the method, taken as a whole, would have been non-obvious.
Regarding the §101 rejection, as noted in that rejection, the claim encompasses determining the ratio of C99 to total Aß and, if this value is equal to or lower than a non-AD ratio, doing nothing. This would unfairly tie up the judicial exception as it would effectively stop anyone from observing the natural correlations between C99 and Aß values. However, where administration of the compound is required, the administration step is more than instructions to treat AD, but rather carves out a specific mechanism by which AD should be treated. Further, this specific mechanism is tied to a process described by the observed ratio, i.e., represents a practical application of the observed ratio. As such, where the treatment of claim 12 is required to be enacted, the claim would be patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Adam Weidner/             Primary Examiner, Art Unit 1649